Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 1 of 13




                      EXHIBIT A
Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 2 of 13




                    INDEX OF MATTERS BEING FILED
  PAGE 2:     All process in the case.
  PAGE 5:     Pleadings asserting causes of action, i.e., Plaintiff’s Original Petition
  PAGE 11:    Docket Sheet
  PAGE 12:    List of all counsel of record, including addresses, telephone numbers, and
              parties represented.




                                                                 EXHIBIT A, PAGE 1
CertifiedDocumentNumber:93876798-Page1of2   Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 3 of 13




                                                                                                          EXHIBIT A, PAGE 2
CertifiedDocumentNumber:93876798-Page2of2   Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 4 of 13




                                                                                                            EXHIBIT A, PAGE 3
               Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 5 of 13




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 12, 2021


     Certified Document Number:        93876798 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                  EXHIBIT A, PAGE 4
                                                    Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 6 of 13

                                                                     2021-01066 / Court: 269
CertifiedDocumentNumber:93840040-Page1of5




                                                                                                        EXHIBIT A, PAGE 5
CertifiedDocumentNumber:93840040-Page2of5   Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 7 of 13




                                                                                                        EXHIBIT A, PAGE 6
CertifiedDocumentNumber:93840040-Page3of5   Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 8 of 13




                                                                                                       EXHIBIT A, PAGE 7
CertifiedDocumentNumber:93840040-Page4of5   Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 9 of 13




                                                                                                          EXHIBIT A, PAGE 8
CertifiedDocumentNumber:93840040-Page5of5   Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 10 of 13




                                                                                                           EXHIBIT A, PAGE 9
              Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 11 of 13




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 12, 2021


     Certified Document Number:        93840040 Total Pages: 5




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                               EXHIBIT A, PAGE 10
               Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 12 of 13
                                        Harris County Docket Sheet


2021-01066
COURT: 269th
FILED DATE: 1/8/2021
CASE TYPE: Product Liability - Other

                                   BAHAM, RONNIE JULES
                                      Attorney: TRIMBLE, DALE L.

                                                  vs.
                               XTANT MEDICAL HOLDINGS INC


                                         Docket Sheet Entries
             Date       Comment




                                                                     EXHIBIT A, PAGE 11


2021-01066                                                                             Page 1 of 1

269                                                                           2/12/2021 1:12:58 PM
   Case 4:21-cv-00501 Document 1-1 Filed on 02/12/21 in TXSD Page 13 of 13




Counsel of Record:


   1. Attorney(s) for Plaintiff Ronnie Jules Baham

             THE TRIMBLE FIRM, P.L.L.C.

             Dale L. Trimble
             209 Simonton Street
             Conroe, Texas 77301
             Telephone: 936.441.3456
                        936.539.3457
             Email: eservice@trimblefirm.com


   2. Attorneys for Defendant Xtant Medical Holdings, Inc.

              BOWMAN AND BROOKE, LLP

              Randall L. Christian (randall.christian@bowmanandbrooke.com)
              Jonathan L. Smith (jonathan.smith@bowmanandbrooke.com)
              2901 Via Fortuna, Suite 500
              Austin, Texas 78746
              Telephone: 512.874.3800




                                                             EXHIBIT A, PAGE 12
